        Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 1 of 20




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                §
    In re:                      §                           Chapter 11
                                §
    NEWSCO INTERNATIONAL ENERGY §                           Case No. 19-36767 (DRJ)
    SERVICES USA INC.,          §
               Debtor.          §

              DEBTOR’S APPLICATION TO EMPLOY GORDON BROTHERS
               ASSET ADVISORS LLC AS APPRAISER FOR THE DEBTOR

        THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
        YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
        CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
        AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
        RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
        FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
        THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
        MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
        RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
        NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
        REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
        UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
        CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
        MOTION AT THE HEARING.

        REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

        NOW COMES Newsco International Energy Services USA, Inc., the above-captioned

Debtor and Debtor-in-Possession (“Debtor”) by and through its undersigned counsel, and files this

its Application to Employ Gordon Brothers as Appraiser to the Debtor (the “Application”),

pursuant to 11 U.S.C. §§ 327(a), 328(a) and 1107 and Federal Rule of Bankruptcy Procedure

2014(a). In support of this Application, the Debtor respectfully represents to this Court as

follows:




_____________________________________________________________________________________
DEBTOR’S MOTION TO EMPLOY APPRAISER – PAGE 1 OF 7
ClarkHill\J1452\397071\256497568.v2-7/20/20
        Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 2 of 20




                                                      Background

        1.       On December 4, 2019 (the “Petition Date”), Debtor filed a voluntary petition

under Chapter 11 of the Bankruptcy Code. Debtor is operating its business and managing its

property as debtor-in-possession pursuant to 11 U.S.C. §1107(a) and §1108.

                                              Jurisdiction and Venue

        2.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

 1334. This is a core proceeding pursuant to 28 U.S.C. §157(b). Venue is proper before this

 Court pursuant to 28 U.S.C. §§1408 and 1409.

                                                 Relief Requested

        3.       Debtor seeks to employ an appraiser because the valuation of Debtor’s equipment

is critical to the ability to conduct a liquidation analysis.

        4.       Debtor seeks approval to employ Gordon Bothers Asset Advisors, LLC (“Gordon

Brothers”), which maintains offices at 6217 Chapel Hill Blvd., Suite 300, Plano, TX 75093, as

appraisers for the Debtor to appraise Debtor’s equipment on the terms in Gordon Brothers’

proposed engagement letter attached hereto as Exhibit A. The appraisal fee is $13,500 plus out of

pocket expenses, with $6,750 due upon engagement and the balance due upon the issuance of the

appraisal report.

        5.       Debtor needs an updated valuation of its equipment to estimate the liquidation

value of the Debtor’s estate.

        6.       Gordon Brothers conducted an appraisal of Debtor’s equipment as of February 21,

2019 and opined that the net forced liquidation value of the Debtor’s equipment was $5,230,000.

        7.       That appraisal is no longer accurate because the market has materially changed,

parts have been removed from downhole drilling equipment to maintain operational equipment,

_____________________________________________________________________________________
DEBTOR’S MOTION TO EMPLOY APPRAISER – PAGE 2 OF 7
ClarkHill\J1452\397071\256497568.v2-7/20/20
        Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 3 of 20




other items of equipment have either depreciated due to wear and tear or have become obsolete,

and some items are being sold or scrapped in connection with Debtor’s closure of its warehouse in

Casper, Wyoming.

        8.       To the best of Debtor’s knowledge, Gordon Brothers does not represent any interest

adverse to the Debtor’s estate, is a “disinterested person” as defined in section 101(14) of the

Bankruptcy Code, as modified by section 1107(b), and Gordon Brothers’ employment is necessary

and in the best interests of the Debtor and the Debtor’s estate, as more particularly described in the

Statement of Disinterestedness of Aaron Walton, Managing Director, Western Regional Sales

Manager, Gordon Brothers Asset Advisors LLC attached hereto as Exhibit B.

        WHEREFORE, Debtor respectfully requests that the Court grant the relief requested

herein and such other and further relief as it deems just and proper.


                                                  Respectfully submitted,

                                                  By: /s/ Stephen A. Roberts
                                                  STEPHEN A. ROBERTS
                                                  stephen.roberts@clarkhillstrasburger.com
                                                  CLARK HILL STRASBURGER
                                                  720 Brazos, Suite 700
                                                  Austin, TX 78701
                                                  (512) 499-3624- Telephone

                                                  HERBERT J. GILLES
                                                  herbert.gilles@clarkhillstrasburger.com
                                                  CLARK HILL STRASBURGER
                                                  901 Main Street, Suite 6000
                                                  Dallas, TX 75202
                                                  (214) 651-2167-Telephone

                                                  ATTORNEYS FOR DEBTOR NEWSCO
                                                  INTERNATIONAL ENERGY SERVICES
                                                  USA, INC.



_____________________________________________________________________________________
DEBTOR’S MOTION TO EMPLOY APPRAISER – PAGE 3 OF 7
ClarkHill\J1452\397071\256497568.v2-7/20/20
        Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 4 of 20




                                      CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the foregoing
Application to Employ was served via CM/ECF to all parties entitled to such notice, and via U.S.
first class mail or email to the parties listed below, as indicated, on July 20, 2020:

Debtor:                                          Counsel for Debtor:
Newsco International                             Stephen A. Roberts
Energy Services USA Inc.                         Clark Hill Strasburger
12029 Brittmoore Park Drive                      720 Brazos, Suite 700
Houston, TX 77041                                Austin, TX 78701
                                                 Sroberts@clarkhill.com

Herbert Gilles                                   U.S. Trustee:
Clark Hill Strasburger                           Stephen Douglas Statham
901 Main Street, Suite 6000                      Office of US Trustee
Dallas, TX 75202                                 515 Rusk, Ste 3516
hgilles@clarkhill.com                            Houston, TX 77002
                                                 stephen.statham@usdoj.gov

Internal Revenue Service                         United States Attorney, Civil Process Clerk
Centralized Insolvency Office                    1000 Louisiana Street #2300
PO Box 7346                                      Houston, TX 77002
Philadelphia, PA 19101-7346

United States Attorney General                   Texas Comptroller of Public Accounts
Department of Justice                            Revenue Accounting Division – Bankruptcy
950 Pennsylvania Avenue, N.W.                    Section
Washington, D.C. 20530                           PO Box 13528 Capitol Station
                                                 Austin, TX 78711

Texas Workforce Commission                       Wyoming Dept. of Workforce Services
TWC Building – Regulatory Integrity Division     5221 Yellowstone Rd.
101 East 15th Street                             Cheyenne, WY 82002
Austin, TX 78778

Wyoming Secretary of State                       Top Twenty Unsecured Creditors:
Business Division                                Abaco Drilling Technologies (Basin Tek)
Herschler Building East                          713 Northpark Central, Suite 400
122 W. 25th St., Ste 101                         Houston, TX 77073
Cheyenne, WY 82002-0020                          James.hanna@abacodrilling.com
                                                 (Committee Member)




_____________________________________________________________________________________
DEBTOR’S MOTION TO EMPLOY APPRAISER – PAGE 4 OF 7
ClarkHill\J1452\397071\256497568.v2-7/20/20
        Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 5 of 20




Gator Technologies                            Park City Drilling
415 Rankin Circle North                       800 North Park Central, Suite 100
Houston, TX 77073                             Houston, TX 77073
mleblanc@gatortechnologies.net                bferguson@parkcitydt.com
(Committee Member)                            (Committee Member)

Phoenix Technology Services                   IAE International, Inc.
3610 Elkins Rd                                13300 Stonefield Dr.
Midland, TX 79705                             Houston, TX 77014
bphillips@phxtech.com                         Dave.howe@iaeintl.com
(Committee Member)                            (Committee Member)

Hill Country Staffing Co.                     B&T Rentals
501 S. Austin Avenue, Suite 1310              PO Box 80962
Georgetown, TX 78626                          Lafayette, LA 70598-0962
Deanna.miller@hillcountrystaffing.com         tvallot@btrentals.com
rshannon@bn-lawyers.com

Moore’s Ind. Services Ltd.                    Sniper Drilling IAE International
3333 – 23 Street N.E.                         13300 Stonefield Dr.
Calgary, Alberta T2E 6V8                      Houston, TX 77014
bcheyne@mooresind.com                         roxanne@iaeintl.com

GE Oil & Gas Compression Systems              Tycoon Oilfield Services
191 Rosa Parks St., 11th Floor                3468 Schlager Road
Cincinnati, OH 45202                          Casper, WY 82604
Roger.kramer@cooperservices.com               cvermeulen@tycoonoilfield.com

TURNTEC                                       NOV Tuboscope XL
4820 Cleveland Street                         Hardbanding and Fabrication
Mills, WY 82604                               PO Box 51563
banderson@turntecmfg.com                      Casper, WY 82605
                                              Anthony.parker@nov.com

NOV National Oilwell Varco                    Bico Drilling Tools
7909 Parkwood Circle Dr. Bldg #2              1604 Greens Road
Houston, TX 77036                             Houston, TX 77032
Anthony.parker@nov.com                        Jay.chatha@bicodrilling.com

Salt Creek Properties LLC                     Surface Engineering Alloy Co.
(Eastland Development LLC)                    2895 46th Ave North
PO Box 2390                                   St. Petersburg, FL 33714
Casper, WY 82601                              seanl@extremecoatings.net
mthompson@mcmurry.net


_____________________________________________________________________________________
DEBTOR’S MOTION TO EMPLOY APPRAISER – PAGE 5 OF 7
ClarkHill\J1452\397071\256497568.v2-7/20/20
        Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 6 of 20




Stabil Drill                                  JPI, LLC
PO Box 81548                                  4021 W 39th Street
Lafayette, LA 70598                           Casper, WY 82604
Monica.leblanc@stabildrill.com                Palmer4021@icloud.com

Paradigm                                      Secured Lender:
5707 South 1788                               SouthStar Financial LLC
Midland, TX 79706                             c/o Lindsey W. Cooper Jr.
Phillip.garrison@paradigmdownholetools.com    The Law Offices of L.W. Cooper Jr.
                                              36 Broad Street
                                              Charleston, SC 29401
                                              lwc@lwcooper.com

Parties Requesting Notice:                    Brian A. Baker
Cynthia Castanon                              Stacy & Baker, P.C.
Stacy & Baker, P.C.                           1010 Lamar Street, Suite 550
1010 Lamar Street, Suite 550                  Houston, TX 77002
Houston, TX 77002                             Brian.baker@stacybakerlaw.com
Cynthia.castanon@stacybakerlaw.com
For National Oilwell Varco, L.P

Benjamin Lusky                                Wells Fargo Vendor Financial Services, LLC
Gordon Lusky, LLP                             c/o Ricoh USA Program f/d/b/a IKON
3417 Mercer Street, Suite A                   Financial Services
Houston, TX 77027                             PO Box 13708
ben@gordonlusky.com                           Macon, GA 31208-3708


Montgomery County                             Michael P. Ridulfo
c/o Linebarger Goggan Blair                   Kane Russell Coleman Logan PC
& Sampson, LLP                                5051 Westheimer Road, 10th Floor
PO Box 3064                                   Houston, TX 77056
Houston, TX 77253-3064                        mridulfo@krcl.com
Houston_bankruptcy@publicans.com
                                              Phillip P. Owens II
Maria Bartlett                                OWENS LAW OFFICE, PC
Doré Rothberg McKay, P.C.                     6907 N.W. 122nd Street
17171 Park Row, Suite 160                     Oklahoma City, OK 73142-3903
Houston, Texas 77084                          po@owenslawofficepc.com
E-mail: mbartlett@dorelawgroup.net




_____________________________________________________________________________________
DEBTOR’S MOTION TO EMPLOY APPRAISER – PAGE 6 OF 7
ClarkHill\J1452\397071\256497568.v2-7/20/20
        Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 7 of 20




Panocean, Inc. d/b/a Road Runner Express          E. Michelle Bohreer
c/o Nima Taherian                                 Pritesh Soni
701 N. Post Oak Rd., Suite 216                    Bohreer Law Firm PLLC
Houston, TX 77024                                 109 Post Oak Ln, Suite 425
(ECF notification only, by request)               Houston, TX 77024
                                                  Email: michelle@bohreerlaw.com
Ted L. Walker                                     Email: pritesh@bohreerlaw.com
THE WALKER FIRM
125 N. Main                                       Justin W. R. Renshaw
P.O. Box 62                                       Renshaw PC
Jasper, TX 75951                                  2900 Weslayan, Suite 230
twalker@walker-firm.com                           Houston, TX 77027
                                                  justin@renshaw-law.com
Anabel King
Wauson Probus                                 Matthew H. Morgan
One Sugar Creek Center Blvd.                  Nichols Kaster, PLLP
Suite 880                                     80 South Eighth Street
Sugar Land, Texas 77478                       4600 IDS Center
aking@w-plaw.com                              Minneapolis, Minnesota 55402
                                              612-256-3200
Anabel King                                   612-338-4878 (Facsimile)
Wauson ♦ Probus                               Email: Morgan@nka.com
One Sugar Creek Center Blvd., Suite 880 Sugar and Assistant@nka.com
Land, Texas 77478
(281) 242-0303 (Telephone)
(281) 242-0306 (Facsimile)
Email: aking@w-plaw.com

David W. Lauritzen
Cotton, Bledsoe, Tighe & Dawson, P.C.
500 W. Illinois, Suite 300
Midland, Texas 79701
Email: dlauritzen@cbtd.com and
bwrangham@cbtd.com
Phone: (432) 682-3672




                                              /s/ Stephen A. Roberts
                                              Stephen A. Roberts




_____________________________________________________________________________________
DEBTOR’S MOTION TO EMPLOY APPRAISER – PAGE 7 OF 7
ClarkHill\J1452\397071\256497568.v2-7/20/20
Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 8 of 20




                      EXHIBIT A
Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 9 of 20
Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 10 of 20
Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 11 of 20
Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 12 of 20
Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 13 of 20
Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 14 of 20
Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 15 of 20




                      EXHIBIT B
       Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 16 of 20




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                §
    In re:                      §                                Chapter 11
                                §
    NEWSCO INTERNATIONAL ENERGY §                                Case No. 19-36767 (DRJ)
    SERVICES USA INC.,          §
                       Debtor.  §

  STATEMENT OF DISINTERESTNESS IN SUPPORT OF DEBTOR’S EMERGENCY
    APPLICATION TO EMPLOY GORDON BROTHERS ASSET ADVISORS LLC
                    AS APPRAISER FOR THE DEBTOR

STATE OF TEXAS

COUNTY OF COLLIN

        AARON WALTON, being duly sworn, deposes and says:

        1.       I am the Managing Director, Western Regional Sales Manager, Gordon Brothers

Asset Advisors LLC (“Gordon Brothers”), which maintains offices at 6217 Chapel Hill Blvd.,

Suite 300, Plano, TX 75093.

        2.       To the best of my knowledge, , neither I, nor any employee of Gordon Brothers or

its affiliates, insofar as I have been able to ascertain, have any connection with Newsco

International Energy Services USA Inc., the above captioned Debtor and Debtor-in-Possession

(“Debtor” or “Newsco”), or any of the parties in interest identified on Exhibit 1 attached hereto,

provided by counsel to the Debtor, except as disclosed or described in this Rule 2014 Statement,

including:

                  a)     Gordon Brothers and its affiliates, in the ordinary course of business, provide
                         various appraisal services in dispositions, operations and investments.
                         Gordon Brothers has previously conducted a valuation of Newsco’s
                         machinery and equipment and produced a report on June 18, 2019, effective
                         February 21, 2019;

                  b)     Gordon Brothers has in the past performed appraisal(s) on behalf of a former
                         lender or lenders to Newsco, and such appraisal(s) may relate to certain
_____________________________________________________________________________________
STATEMENT OF AARON WALTON, GORDON BROTHERS ASSET ADVISORS LLC – PAGE 1 OF 3
Legal\J1452\397071\4842-3977-2855.v2-3/18/20
       Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 17 of 20




                         assets which may also be the subject of the appraisal contemplated herein.
                         Gordon Brothers was most recently engaged for such appraisal on or about
                         August 2017; and,

                  c)     Gordon Brothers has in the past provided appraisal services to many lenders,
                         investors, and other market participants, some of whom may be a party in
                         interest in this Chapter 11 case. In addition, other Gordon Brothers’ affiliates
                         have been or are engaged by these financial institutions to perform other
                         services for such clients and/or their respective borrowers. These financial
                         institutions include Wells Fargo Bank, National Association (“Wells”).
                         Wells Fargo Vendor Financial Services, LLC, a party in interest, is a
                         subsidiary of Wells. None of such ordinary course interactions are believed
                         to be related to the Debtor or this Chapter 11 case.

        3.       I have received no promises as to compensation in connection with this case except

as set forth in the Engagement Letter by and between Newsco and Gordon Brothers. I do not have

any agreement with any other entity to share with such entity any compensation received in

connection with this case.

        4.       Gordon Brothers is not a creditor and does not have an interest materially adverse

to the interest of the estate or of any class of creditors or equity security holders, by reason of any

direct or indirect relationship to, connection with, or interest in, the Debtor, or for any other reason.

Based on the foregoing, to the best of my knowledge, neither I nor Gordon Brothers hold or

represent an interest adverse to Newsco International Energy Services USA Inc. or its creditors

and are therefore disinterested and qualified for the employment proposed in the Application.

        5.       I declare under penalty of perjury under the laws of the United States, that the

foregoing is true and correct.

                                                         DATE__May11,2020__________________




                                                         ________________________________
                                                         AARON WALTON
_____________________________________________________________________________________
STATEMENT OF AARON WALTON, GORDON BROTHERS ASSET ADVISORS LLC – PAGE 2 OF 3
Legal\J1452\397071\4842-3977-2855.v2-3/18/20
       Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 18 of 20




                                               Managing Director, Western Regional Sales
                                               Manager, Gordon Brothers Asset Advisors
                                               LLC




_____________________________________________________________________________________
STATEMENT OF AARON WALTON, GORDON BROTHERS ASSET ADVISORS LLC – PAGE 3 OF 3
Legal\J1452\397071\4842-3977-2855.v2-3/18/20
          Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 19 of 20


                                        Exhibit 1
                                    Parties in Interest

Debtor

Newsco International Energy Services USA Inc.


Secured Lender

SouthStar Financial LLC

Debtor Counsel

Clark Hill Strasburger

Court/UST Personnel

Stephen Douglas Statham
David R. Jones

Top 20 Unsecured Creditors

Abaco Drilling Technologies
Gator Technologies
Park City Drilling
Phoenix Technology Services
IAE International, Inc.
Hill Country Staffing Co.
B&T Rentals
Moore’s Ind. Services Ltd.
Sniper Drilling IAE International
GE Oil & Gas Compression Systems
Tycoon Oilfield Services
TURNTEC
NOV Tuboscope XL Hardbanding and Fabrication
NOV National Oilwell Varco
Bico Drilling Tools
Salt Creek Properties LLC
Eastland Development LLC
Surface Engineering Alloy Co.
Stabil Drill
Paradigm
JPI, LLC
          Case 19-36767 Document 170 Filed in TXSB on 07/20/20 Page 20 of 20



Interested Parties

Wells Fargo Vendor Financial Services, LLC, Ricoh USA Program f/d/b/a IKON
Pritesh Soni Bohreer Law Firm PLLC
Renshaw PC
The Walker Firm
Owens Law Office, P.C.
Doré Rothberg McKay, P.C.
Kane Russell Coleman Logan PC
Linebarger Goggan Blair & Sampson, LLP
Gordon Lusky, LLP
Stacy & Baker, P.C.
The Law Offices of L.W. Cooper Jr.
